Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 1 of 28 PageID 173




                                    UNITED STATES DISTRICT
                                                      COURT
                                                        for the
                                               Middle District of Florida
                                                   Tampa Division
 ABDUL REHMAN FARRUKH

                                                                  Case No: 8:20-cv-00073-T33-TGW
                                Plaintiff(s)

 Write the full name of each plaintiff who is
 filing this complaint. If the names of all the
                                                                            Jury Trial (check one):       Yes   No
                                                                                                      
 plaintiffs cannot fit in the space above,
 please write “see attached” in the space &
 attach an additional page with the full list of
 names.)

                                      -v-
 UNIVERSITY OF SOUTH
 FLORIDA BOARD OF
 TRUSTEES, USF, PATRICIA
 ANZALONE, PAUL ATCHLEY,
 SANJUKTA BHANJA, ANNETTE
 BLOISE, TAPAS DAS, VINY K.
 GUPTA, CE’ERA M HORTON,
 KELLY HALL, GLORIA LATTER,
 KINGSLEY A. REEVES, JR.,
 MARCIA TAYLOR, JAMES
 SCHWARTZ.


 Defendant(s)

 (Write the full name of each defendant who
 is being sued. If the names of all the
 defendants cannot fit in the space above,
 please write “see attached” in the space &
 attach an additional page with the full list of
 names. Do not include addresses here.)




                                                           1
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 2 of 28 PageID 174




         SECOND AMENDED COMPLAINT FOR EQUITABLE & INJUNCTIVE
              RELIEF & DAMAGES, & DEMAND FOR JURY TRIAL

  Comes now Plaintiff, Abdul Rehman Farrukh files this Second Amended Complaint and states
                                       and alleges:

                                    JURISDICTION & VENUE
       1.This is a personal action for damages arising from deprivations of all of Plaintiff’s Civil
           Rights under 42 U.S.C. § 1981, & rights secured by the Civil Rights Acts of 1964, as
           amended, & 42 U.S.C. § 1983, as amended, & other laws of Rights under the
           Constitution of the United States, & Rights in Contract that were violated by the
           Defendant under “color of Law”. Plaintiff seeks equitable relief and damages including
           declaratory relief and injunctive relief; to properly award a bachelors degree in
           Industrial Engineering, front pay; lost pay and benefits; liquidated damages;
           compensatory damages; attorneys’ fees, costs and expenses; and all other relief this
           Court deems just and proper.
       2.Jurisdiction is conferred by this Court by 42. U.S.C § 1981, 42 U.S.C. § 1983, Title VI
           42 U.S.C. § 2000d of the Civil Rights Act of 1964 & Florida Statues 768.28.
       3.The Honorable Court has Jurisdiction over this matter pursuant to 28 U.S.C. § 1331 &
           1343 due to the civil rights violations alleged herein.
       4.Venue is proper in this Court because the violations alleged herein occurred within the
           geographical area covered by this Court.
                                  THE PARTIES & THEIR RELATIONSHIP
       5.At all relevant times herein, Plaintiff, Abdul Rehman Farrukh, was & is a Pakistani
           citizen, non-citizen resident of the State of Florida & the City of Tampa, Hillsborough
           County, Florida. At all relevant times, the Plaintiff was a student of the Defendant USF.
       6.Defendant, the University of South Florida (USF) is a State of Florida public entity
           subject to suit in this Court.
       7.Patricia Anzalone, who is a US citizen, is a faculty member at the Department of
           Industrial & Systems Engineering & was employed at all relevant times by USF. She
           is being sued in Individual capacity only.
       8.Kingsley Reeves, who is a US citizen, is a faculty member at the Department of Industrial
           & Systems Engineering & was employed at all relevant times by USF. He is being sued
           in Individual capacity only.
       9.Tapas Das, who is a US citizen, is a faculty member at the Department of Industrial &
           Systems Engineering & was employed at all relevant times by USF. He is being sued
           in Individual capacity only.
       10.Sanjukta Bhanja, who is a US citizen, is a faculty member & Associate Dean for
           Academics & Student Affairs at the college of engineering & was employed at all
           relevant times by USF. She is being sued in Individual capacity only.


                                                 2
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 3 of 28 PageID 175




      11.Vinay K Gupta, who is a US citizen, is a faculty member & chair, academic integrity
          review board, College of Engineering. He is being sued in Individual capacity only.
      12.Marcia Taylor, who is a US citizen, is a Director, Office of International Services &
          was employed at all relevant times by USF. She is being sued in Individual capacity
          only.
      13.Kelly Hall, who is a US citizen, is Associate Director, Office of International Services
          USF & was employed at all relevant times by USF. She is being sued in Individual
          capacity only.
      14.Annette Bloise, who is a US citizen, is Immigration Intake Assistant, Office of
          International Services & was employed at all relevant times by USF. She is being sued
          in Individual capacity only.
      15.Paul Atchley, who is a US citizen, is the Senior Associate Vice President & Dean of
          Undergraduate Studies & was employed at all relevant times by USF. He is being sued
          in Individual capacity only.
      16.Gloria Latter, who is a US citizen, is IMSE's academic program specialist, Department
          of Industrial & Systems Engineering & was employed at all relevant times by USF.
          She is being sued in Individual capacity only.
      17.Ce'era M. Horton, who is a US citizen, is an undergraduate adviser, Department of
          Economics, & was employed at all relevant times by USF. She is being sued in
          Individual capacity only.
      18.James Schwartz, who is a US citizen, is an Immigration Adviser, Office of International
          Services & was employed at all relevant times by USF. He is being sued in Individual
          capacity only.
                                  COUNT 1 AGAINST DEFENDANT USF
                      RACE & NATIONAL ORIGIN DISCRIMINATION (Title VI)
      19.Title VI of the Civil Rights Act of 1964 prohibits discrimination on the basis of race,
          color, or national origin in programs & activities operated by recipients of federal
          funds.
      20.As a public institution of education receiving federal and State of Florida funds, USF is
          subject to suit.
      21.Farrukh was initially accepted to USF as an Undergraduate non-degree seeking Student
          at INTO USF on a pathway program in or around the August 2012. Progressively, the
          Plaintiff was admitted to USF as a degree seeking student after the completion of the
          pathway program in or around June 2013.
      22.On September 10, 2014 Gloria Latter, intentionally & wrongfully reported Farrukh to
          the USF police department for an alleged “disturbance compliant” when Plaintiff was
          merely patiently waiting at the Department suite in an attempt to secure an appointment
          with Defendant Das that Plaintiff urgently needed & had been trying for weeks prior to
          obtain.(Exhibit A)



                                               3
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 4 of 28 PageID 176




      23.During virtually every interaction thereafter Farrukh had with Defendant Latter,
          Plaintiff suffered from being the brunt of Defendant Latter’s intentional & wrongful
          discriminatory actions. At one instance in or around June 2016, Latter openly mocked
          & defamed Farrukh’s academic record stating falsely & damagingly, “He’s a failing
          student. You should have already been expelled from the program……”. The statement
          was uttered in the presence of students & faculty including Defendant Reeves who did
          nothing to stop Latter from making inappropriate remarks. Then, in Fall 2014 & again
          in Fall 2016, Latter & Reeves worked in concert to deny Farrukh permits to enroll into
          courses that he had requested & was eligible to register. Reeves & Latter treated
          Farrukh with more hostility & lack of helpfulness than White American students were
          subjected by them.
      24.In or around October 2015, Farrukh’s lawful immigration status was suspended by USF
          for failure to pay a $200 SEVIS fee imposed by DHS for the purpose of student visa.
          This is a fee that is paid in advance before the issuance of Visa but in rare cases, the
          Visa can be issued in advance, & the fees paid later. USF international services via
          Schwartz lied, intentionally & maliciously informed Farrukh that failure to pay the
          SEVIS fee would result in the suspension of his visa status & that he would be required
          to leave the country & reapply for a visa or eventually deported. Farrukh then made
          SEVIS fee payment in or around October 2015 to resolve the matter. International
          Services USF then followed up & intentionally lied and maliciously misinformed
          Farrukh that he was still in violation of the Visa status for retroactively dropping classes
          from a previous semester & that he would need either, travel outside the US & reenter,
          or file a reinstatement of the SEVIS. Reinstatement petitions are often times denied by
          the USCIS & that in turn causes the student to quit study in the U.S. & exit the U.S.
          immediately. Farrukh subsequently contacted the Department of Homeland Security
          (DHS) through the Student & Exchange Visitor Program (SEVP) Help Desk to seek
          clarification on the alleged newfound violation of visa status. The SEVP help desk
          emailed Farrukh contradicting the International Student Services stating that a failure
          to pay the fee, retroactive withdrawal of classes from a previous semester & late
          payment of tuition were all invalid reasons to suspend a student’s lawful immigration
          status & that the student is still considered maintaining lawful immigration status. The
          email also clarified that only a “correction request” by the school’s (USF) immigration
          staff would be enough to resolve the matter. Farrukh showed these emails to Defendant
          Taylor & to James Schwartz. Defendant Taylor was thereafter unavailable to handle
          Farrukh’s queries & the matter was forwarded to Defendant Hall. (Exhibit B)
      25. On Monday November 16, 2015 Farrukh was offered an on-campus employment offer
          at INTO USF which was to begin in January 2016 pending an immigration check. Then,
          In or Around December 2015, Defendant Hall assured Farrukh that his immigration
          status would be taken care of & he would no longer need to travel abroad or seek
          reinstatement. On December 18th, 2015, Farrukh’s offer of employment was rescinded


                                                 4
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 5 of 28 PageID 177




          due to the loss of lawful immigration status, which stated “After a carefully review
          from International Services, we received a note saying that your reinstatement will take
          many months to be approved. According to the Immigration department, you will not
          be able to be considered for Spring employment.” This was incorrectly stated by Hall
          to Farrukh’s would be employer because, only 3 days later, Hall had informed Farrukh
          that the issue would be resolved immediately, therefore, by implication, Farrukh was
          eligible to take employment next semester. (Exhibit C)
      26.On or around December 21st,2015, Defendant Hall informed Farrukh that his documents
          would be updated, & immigration status promptly corrected after the winter break
          scheduled between December 24th-January 1st. But on or Around January 2nd, 2016,
          DHS Special Agent W. Lee Sullivan raided Farrukh’s residence & confiscated his
          passport & SEVIS documents citing USF reports via Defendant Taylor that Farrukh
          was not maintaining lawful immigration status & that formal deportation proceedings
          against Farrukh would now be initiated. Agent Sullivan & Defendant Taylor, in their
          separate interactions with Farrukh around that time period highlighted the personal
          relationship they both maintained with each other. On demanding an incident report
          from the DHS agent, Farrukh was informed that no incident report was generated for
          this visit, subsequent confiscation of passport & other immigration documents. On
          January 7th, 2016 Defendant Hall corrected Farrukh’s Immigration record & provided
          new documentation to reflect the update & correction. Farrukh’s confiscation of
          passport led to a delay in wire transfer resulting in nonpayment of tuition for the Spring
          2016 semester. Farrukh’s passport was returned in or around the 4th week of January,
          after the tuition payment had passed, rendering Farrukh unable to enroll for the Spring
          2016 semester. Thereafter, Farrukh filed two petitions for the reinstatement of classes
          with the Office of the Registrar & the Cashier’s Office. Both the appeals were denied
          citing lack of documentation that supported Farrukh’s claims that DHS agent Sullivan
          had confiscated his passport & that Plaintiff was in danger of being deported & also
          because a lack of a government ID delayed in the transfer of monies to pay tuition.
      27.In May 2016, weeks after the semester had ended, Defendant Taylor emailed Farrukh
          informing him that she would be willing to write a letter to the USF Cashier’s Office
          that would support Plaintiff’s claim of passport confiscation by the DHS special agent
          Sullivan, thereby causing a delay in the payment of fees.(Exhibit D)
      28.In response to her email, Farrukh informed Defendant Taylor that he no longer had any
          ability to reinstate the courses for the past Spring 2016 semester as the semester had
          already ended. Farrukh further stated that he was & currently remains under extreme
          mental & emotional stress from the beginning of the semester in January & would like
          to file a no course load request under 8 CFR 214.2(f). 214.2(f)(6)(iii)(B) of the USCIS.
          Farrukh informed Defendant Taylor of the negative impact reinstatement would now
          have on Farrukh’s academic progression & financial situation. Defendant Taylor
          responded back stating that it was too late for any reduced course load option but that


                                                5
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 6 of 28 PageID 178




          a retroactive reinstatement of classes might still be possible. Farrukh again reminded
          Defendant Taylor of the negative impact reinstatement would now have on Farrukh’s
          academic record, progression & deepen the financial burden. Farrukh informed
          Defendant Taylor of his intent to not reinstate & file for a no course load based on a
          medical excuse.
      29.DHS/SEVP guidance contradicts Defendant Taylor’s claims & states otherwise,
          confirming that a late/retroactive “no course load” request is possible at the discretion
          of the School’s DSO.
      30.In May 2016 Farrukh requested the USF International Services an invitation letter in
          the name(s) of his parents. Farrukh’s parents, upon learning of the recent events were
          extremely concerned & wanted to visit USF to come & assess the situation by meeting
          with USF officials. On May 16, 2016, Farrukh was informed via email that the
          requested invitation letters were ready for pick up. Later, Farrukh approached the USF
          International Student Services & presented his student ID to Defendant Bloise.
          Defendant Bloise’s attitude was immediately & unjustifiably confrontational & rude,
          & she referred to Farrukh as a “special case.” Defendant Bloise then retrieved the
          invitation letters from the drawer & shredded them before disposing the documents into
          a trash bin. Defendant Bloise then told Farrukh that she had just heard from Defendant
          Taylor via text to hold the invitation letters because Farrukh was not enrolled in classes;
          this despite Farrukh then being enrolled for 2 classes during Summer 2016 at USF.
          Farrukh reminded her that his immigration status has no connection to the invitation
          letters for his parents who needed to present the document to the US Customs & Border
          Patrol agent upon entry into US. Defendant Bloise replied saying she had instructions
          from Defendant Taylor to withhold the invitation letters from Plaintiff. Bloise did not
          treat Farrukh’s fellow White American students in ways Farrukh was treated.
      31.On August 8, 2016, Farrukh enlisted into the United States Army Reserve. As a part of
          a background investigation, Farrukh’s background investigator made attempts to
          acquire information about Farrukh with the Department of Industrial & Systems
          Engineering at USF. All attempts failed to verify Farrukh’s affiliation with his
          Department & that lack of response affected the favorable outcome of Farrukh’s
          background investigation. The investigator noted in his final report: “No available
          individuals in the office of the Subject’s major (Industrial Engineering) had knowledge
          of the Subject.” The discrepancy that emerged due to the department official’s non-
          cooperation or lack thereof with the background investigator negatively contributed in
          the adjudication processing of the background check.(Exhibit E)
      32.On August 25th, 2016 Defendant Taylor informed Farrukh of his SEVIS termination
          which meant that he had lost his lawful immigration status, rendering Farrukh to
          deportation action, barring him from course registration & made him ineligible to all
          employment prospects during school & post-graduation. Defendant Taylor stated that
          this was done due to Farrukh’s non-enrollment for the Spring 2016 semester. Defendant


                                                6
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 7 of 28 PageID 179




          Taylor further stated “Due to your behavior on previous visits to our office, you are
          only permitted to meet with me. I ask that you send me an email (taylorm@usf.edu) if
          you would like to meet & I will fit you into my schedule. You will not be permitted to
          walk in & demand a meeting.”
      33.In the email Taylor failed to specifically identify the kind of behavior in Farrukh’s
          previous visit(s), since there was only one single interaction during that time period,
          that was in any manner adversarial or unacceptable. This did not represent the first
          event where school officials were falsely accusing Farrukh of misconduct. As evidence
          that will be introduced herein, Farrukh possesses an audio recording of his interaction
          with Defendant Bloise. The interaction took place in the common area, an open front
          entrance to the International Services office near the space where Defendant Bloise was
          seated in the proximity to staff from the Education Aboard Office & other students.
          After this email from Defendant Taylor, Farrukh’s classes for the upcoming Fall
          semester were dropped & his registration was put on hold. It took Farrukh
          approximately 2 months to get back enrolled fully into the Fall 2016, causing Farrukh
          to not be able to meet many important class coursework deadlines for the critical senior
          year courses he was taking that semester. Taylor & Bloise did not treat Farrukh’s White
          American peer students in those ways.
      34.International Students at USF frequently encounter adversarial & rude behavior from
          the staff at USF international services. International students such as Farrukh fear
          retaliation if they complained about the behavior & actions of USF IS staff however, a
          quick search on a popular social media website returns with many posts alleging wrong
          & adversarial behavior international students have experienced from the USF
          international services staff. The only commonality associated between the Plaintiff &
          these individuals is that of being an International Student at USF. (Exhibit F)
      35.In January 2017, Farrukh experienced similar discriminatory behavior by Defendant
          Anzalone during Farrukh’s meeting office with Anzalone during her course office
          hours. Defendant Anzalone is a Hispanic female & is commonly acknowledged to treat
          students of racial backgrounds other than Hispanic less favorably than Hispanic USF
          students. In her classroom, Defendant Anzalone has several times openly accused
          “Middle Eastern students” of cheating on exams & on course work.
          a) Upon arrival, Anzalone opened the door. Farrukh greeted her but heard no response
              except her staring & inquiring why Farrukh was there to see her. Farrukh asked if
              he could walk into her office & if he could sit down to discuss a matter. Anzalone
              quietly turned around, walked back to her chair & signaled with a hand motion to
              take the seat that was placed in front of her desk. Farrukh sat down & explained to
              her that he was enrolled in the same course last spring semester & passed the course
              with a grade of ‘C’ but that Farrukh’s courses had been dropped & enrollment
              cancelled due to Farrukh’s immigration status being wrongly suspended by the USF
              International Student Services. Farrukh indicated that he was there to inquire as to


                                               7
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 8 of 28 PageID 180




              whether a policy existed under such circumstances that would allow an instructor
              to award a student with a grade that was earned in a previous semester for the same
              course. Farrukh also informed her that his course load this semester was 18 credit
              hours, including traveling twice a week out of city to attend a class & that he was
              there to inquire about possibly reducing this burden. On hearing this, Anzalone
              replied, saying that she couldn’t help him in this matter & proceeded with a series
              of personal & racially defamatory remarks against Plaintiff & Plaintiff’s family,
              saying that Farrukh always comes to her office with personal, family & immigration
              issues & questioned why Farrukh always has problems to discuss, implying that
              she did not like Farrukh’s presence & that Farrukh was wasting her time.
          b) Farrukh politely reminded Defendant Anzalone that one of the primary purposes of
              an instructor’s office hours was to facilitate a student’s discussion of their
              academically related problems & concerns with an instructor. In an intimidating &
              taunting tone that was clearly discernible by students standing outside of Defendant
              Anzalone’s office door, Defendant indicated she would not help Plaintiff. Because
              of this experience, Farrukh was inclined to avoid any physical contact/meeting with
              Anzalone for his own personal self-respect & safety. Anzalone Treated Farrukh
              with more hostility & lack of helpfulness than White & Hispanic American students
              were subjected by her.
      36.In Spring (January-May) 2017 semester, Farrukh’s would-be second last semester at
          USF, Farrukh enrolled in the online section of the Statistical Quality Control (ESI
          4221) course with Defendant Anzalone as the course instructor.
      37.In March 2017, Farrukh took the second of the three exams for the Statistical Quality
          Control Course, where Farrukh was accused by Defendant Anzalone of an academic
          integrity violation & awarded a zero for the exam & dismissed from the course with a
          final grade of ‘F’ on the official transcript.
      38.On April 20th, 2017, during interaction with Defendant Reeves, the undergraduate
          program director & Defendant Anzalone, Farrukh vehemently denied the cheating
          accusation or violating the academic integrity policy 3.027 at USF & exam rules.
      39.On April 21st, 2017, Defendant Anzalone notified Farrukh of her decision to falsely fail
          & award zero for the exam in ESI 4221 Statistical Quality Control Course. Anzalone
          told Farrukh that if he filed an academic review that he could be looking at a FF.
      40.Defying the dismissal from the Statistical Quality Control course, Farrukh continued to
          participate in class sessions & assignments/projects including course projects, team
          presentation, reports, peer review scores & more. Farrukh prepared & took the final
          exam for the course until the conclusion of course & semester end date.
      41.After the alleged academic integrity inquiry, Farrukh’s assignments, including exams 2
          & 3, course projects, team presentation, reports, peer review scores & more were left
          ungraded by Anzalone at the conclusion of the Spring 2017 semester.



                                               8
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 9 of 28 PageID 181




      42.Subsequently, On 25th April 2017, Farrukh appealed Defendant Anzalone’s decision to
         Defendant Das. Defendant Das upheld Defendant Anzalone’s decision of awarding the
         failing grade for cheating.
      43.On May 30th, 2017, Farrukh appealed the alleged academic dishonesty accusation with
         the College of Engineering. On June 15th, 2017 the College of Engineering’s Academic
         Integrity Review Board chaired by Defendant Gupta met with Farrukh, Defendant
         Anzalone, Defendant Bhanja & three students on the AIRB committee & conducted a
         meeting to hear the alleged accusations & the Plaintiff’s statement in response to the
         same.
      44.At the start of the AIRB meeting, Defendant Bhanja left the meeting room (when she
         should have not) & did not return for the remainder duration of the meeting session.
      45.Defendant Gupta then asked Farrukh to make a statement & present his appeal.
      46.Farrukh informed the Board that his appeal written statement had already been
         provided. At that time, Farrukh, again, affirmed his unequivocal denial of the
         unfounded & racially motivated alleged cheating accusation by Defendant Anzalone.
      47.Defendant Anzalone then made her statement & presented Farrukh’s formula sheet &
         the exam cover page in front of the Board members. Defendant Anzalone stated that
         Farrukh carried “solved problems” on his formula sheet & that this constituted
         cheating. She further stated that Farrukh erased a portion of the theory information on
         the formula sheet & this was also in violation of exam rules. Interestingly, Defendant
         Anzalone had no clue as to what level of sanction she had applied on Farrukh or what
         the sanction constituted. Defendant Gupta then intervened & helped her make her
         decision, something she should have known & understood at the very moment she had
         realized that there was an alleged academic integrity violation on Farrukh’s formula
         sheet.
      48.Objecting to Defendant Anzalone’s newfound & previously unalleged allegation of
         erasure of information, Farrukh requested Defendant Gupta’s permission to make a
         response in Plaintiff’s defense to this new charge. Defendant Gupta promptly & rudely
         denied Farrukh’s request for a rebuttal adding “You’re going to make things worse for
         yourself”
      49.The meeting concluded thereafter. While Farrukh was leaving the meeting room, he
         noticed that Defendant Anzalone was still seated & wanted to speak in private with
         Defendant Gupta but was waiting for Farrukh to leave the room when she should have
         left & not been allowed to speak with Gupta because Anzalone was an opposing party
         & Gupta acted as a neutral examiner of facts.
      50.On June 19th, 2017 the AIRB presented its recommendations to Defendant Bhanja.
         (Exhibit G)
      51.On June 22nd, 2017, Defendant Bhanja emailed Farrukh notifying of the Board’s
         decision to uphold the grade sanction.



                                              9
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 10 of 28 PageID 182




       52.On June 2nd, 2017, The Diversity, Inclusion & Equal Opportunity Office at USF
           formally started the investigation into Farrukh’s racial discrimination complaint against
           Defendant Anzalone.
       53.In support of this complaint, Farrukh provided an opinion by Dr. Tashfeen Mahmood
           Azhar. Dr. Azhar earned his PhD in Industrial Engineering from the University of
           South Florida & presently chairs the department of operations research at an accredited
           private university. He had reviewed Farrukh’s formula sheet in question in Plaintiff’s
           cheating allegation matter & had fully verified that there is no evidence, whatsoever,
           of any solved problems on Plaintiff’s formula sheet. (Exhibit G)
       54.In or Around May 2018, Farrukh discovered that, in 2017, during the course of DIEO
           investigation , Defendant Anzalone had recanted the cheating accusation & denied
           accusing Farrukh of cheating stating “Allegation that you accused Mr. Farrukh of
           cheating that result in him failing the course: Deny. The decision was not the result of
           me accusing him of cheating…………. Multiple meetings with Dr. Reeves & Dr. Das &
           meeting with the student, I followed the case procedure.”
       55.In or Around May 2018, Farrukh discovered that, in 2017, during the course of DIEO
           investigation, Defendant Reeves submitted a statement in support of Anzalone with
           unwarranted accusations stating falsely & intentionally that he “He (Reeves) thinks
           Farrukh has some gender biases, per another colleague that Reeves talked with.”
       56.In or Around May 2018, Farrukh discovered that, in 2017, during the course of DIEO
           investigation, that Defendant Reeves also falsely & intentionally alleged that Farrukh
           had “colluded” with other students & that all the accused students had the same
           information on their sheets.
       57.In or Around May 2018, Farrukh discovered that, in 2017, during the course of DIEO
           investigation Defendant Das, also submitted a statement to the DIEO in support of
           Anzalone, falsely alleging that “He (Farrukh) had solved problems in the back of his
           formula sheet & he erased the solved problems.”
       58.On November 15th, 2017, The DIEO concluded the investigation & presented its
           determination stating “There is insufficient evidence to conclude that the Respondent
           discriminated against the Complainant on the bases of race. national origin. religion
           or retaliation. Therefore, a determination of no cause is hereby issued for these
           allegations.”
       59.The Final Investigative report published November 7th, 2017 intentionally omitted &
           failed to mention the revision of cheating accusation by Defendant Anzalone. (Exhibit
           H)
       60.Shortly after the accusation of cheating in April 2017, Farrukh requested the
           intervention of the Executive Associate Dean, Jose-Zayas Castro into the matter. Castro
           informed Farrukh that Farrukh would need to contact the Office of the Legal Counsel
           at USF to address his concerns with USF. He declined any involvement & intervention
           into the matter.


                                                10
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 11 of 28 PageID 183




       61.Farrukh then hired the services of Mr. Richard Asselta, Esquire who is an attorney
           specializing in Education Law.
       62.On November 2, 2017, Mr. Asselta representing Farrukh as a client drafted a demand
           letter to USF. The letter outlined inaccuracies & poor conduct of faculty & the
           immigration staff at USF in handling of the academic integrity violation & other
           academic & immigration actions taken by USF that had given rise to the current
           situation jeopardizing Farrukh’s academic progression that ultimately resulted in the
           loss of his engineering degree.(Exhibit I)
       63.USF denied redressing any of the demands stated in the demand letter & considered all
           matters closed at University level.
       64.Farrukh subsequently appealed the DIEO determination to the Office of the President,
           USF. Farrukh highlighted & raised objection on the transparency of the final report.
           Farrukh included additional notes in the appeal that showed that the DIEO conducted
           the investigation in partiality, omitting facts & information that would otherwise
           indicate intentionally wrongful & discriminatory actions & procedures by Defendants
           Anzalone, Reeves & Das. (Exhibit H)
       65.On or around December 20th, 2017, DIEO investigation is concluded at the highest level
           of the office of University President. The DIEO verdict was upheld. At this point the
           case is considered closed at University level. The letter states “Virtually all of the
           narratives in your appeal consist of taking issue with specific statements made by those
           interviewed as part of this investigation or conclusions of the investigator. Those
           comments are almost entirely directed toward disputing the determination of your
           having engaged in an academic integrity violation. Notably for purposes of this appeal,
           you have not provided any additional evidence that you were the object of differential,
           discriminatory treatment because of your race, national origin, or religion, nor that
           you were specifically targeted for retaliation.”
       66.In or Around January 2018, USF added an additional 47 credits to Farrukh’s academic
           record on degree works. These credits came from Farrukh’s high school certificate that
           he had earned in 2009, 2010 &2011. (Exhibit J)
       67.USF allows a maximum of 50% transfer credit on a 128-credit hour degree. That means
           a student can only transfer a maximum of 64 credit hours. With the deliberate addition
           of 47 credits from Plaintiff’s high school transcripts, USF has intentionally, maliciously
           & wrongfully barred Plaintiff from bringing in the necessary engineering courses he
           had completed at Lamar University & the University of Southern Mississippi (USM).
       68.Advanced credit such as those granted transfer by USF in or around January 2018 are
           generally granted to freshman students at starting college. USF did not permit Farrukh
           the benefit of advanced credit as white American students are afforded when he started
           as freshman in 2013, causing Farrukh to spend more time, money & effort to repeat
           courses at USF that he shouldn’t have to do & only applied those credits in 2018 that
           would make grounds for denying Farrukh any more transfer of credit.


                                                11
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 12 of 28 PageID 184




       69.On or around January 18th, 2018, Farrukh filed a grievance complaint with the Florida
           Board of Governors.
       70.On January 22nd, 2018, an email from Teresa Roach representing Florida Board of
           Governors stated; “We have received your email that was sent to the Florida Board of
           Governors regarding your allegation of discrimination with respect to a grade received
           during your time at the University of South Florida - Tampa. We have reviewed your
           complaint & have been in contact with the University. The Board of Governors’
           internal policy is to respect the processes each university has established to address
           student complaints & to require that students exhaust all appropriate internal
           university processes before seeking an external review. It is our understanding that
           you have appealed the findings of the Office of Diversity, Inclusion & Equal
           Opportunity & your appeal is still pending. For this reason, our office will hold in
           abeyance the processing of your complaint until we are provided the results of your
           meeting with university officials. However, we will continue to closely monitor this
           issue.”
       71.On April 13th, 2018, in her final communication with Farrukh, Teresa Roach stated, “I
           am in the process of following up on your request & will be in contact if & when I have
           more information.”. This was the last correspondence received from Ms. Roach.
       72.In or around May 2019 Farrukh filed a new complaint with the Florida Board of
           Governors regarding the grade decision by Defendant Anzalone. Their response email
           states “I understand from your previous complaint to the Board of Governors in
           January 2018 that you appealed the findings of the Office of Diversity, Inclusion, &
           Equal Opportunity at USF. I contacted USF to check on the status of the appeal & was
           informed that USF completed a full due process hearing as provided by USF
           Regulation 3.027 (http://regulationspolicies.usf.edu/regulations/pdfs/regulation-
           usf3.027.pdf), which resulted in a final University decision affirming the failure based
           on an academic integrity violation. Based on regulations, the appropriate venue for
           your complaint would be with the University of South Florida administration.”
       73.In or Around March 2018, Farrukh’s parents traveled to the U.S. to meet with USF
           officials in order to mediate or seek explanation for the ways in which Farrukh had
           been treated by USF. Upon arriving at the college of engineering suite, they requested
           to meet with the dean of engineering. In a rude & condescending manner, the
           receptionist told Farrukh’s parents to leave the premises & opened the door & hand
           motioned them to exit the premises after which they left.
       74.On May 1st, 2018, Farrukh met with Defendant Atchley, at his office to seek a review
           of academic sanctions & issues hindering transfer of college credits. Defendant Atchley
           offered Farrukh to graduate with a bachelor’s degree in General Studies as opposed to
           Industrial Engineering. Farrukh reminded him of the time, effort & money he has
           invested in pursuing a career in engineering & declined the offer. Farrukh inquired with
           Defendant Atchley on the accountability & fairness with respect to the conduct of


                                               12
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 13 of 28 PageID 185




           faculty given that the matters pertaining to Farrukh had been dealt with were unjust &
           retaliatory, to which Defendant Atchley replied “We are answerable to the American
           taxpayer.” Farrukh took Defendant Atchley’s racially motivated statement as
           condescending, ended the meeting & left Defendant Atchley’s office.
       75.In or Around June 2018 Farrukh met with Defendant Horton to request a change of
           Major to a BS/BA in Economics.
       76.To Farrukh’s surprise, Defendant Horton(a Black American female), who is a program
           adviser in the Economics Department referenced Defendant Reeves (a Black American
           male & faculty member in the College of Engineering) & told Farrukh that she had
           earlier spoken to Defendant Reeves & that Defendant Reeves was not aware that
           Farrukh was planning on changing his major.
       77.Defendant Horton intentionally denied Farrukh’s many requests for a change of major,
           citing a discretionary policy that required Department & College approval even though
           Farrukh met all requirements to switch majors.
       78.In August 2018, being a Pakistani citizen, Farrukh approached the Embassy of Pakistan
           seeking assistance into matters. The Embassy of Pakistan, while representing Farrukh
           via a FEPRA release authorization wrote to USF & exchanged communication multiple
           times. USF denied the request to review & declined to entertain the Embassy’s request.
       79.On March 18th, 2019, on directives issued by The Honorable Prime Minister of
           Pakistan, Mr. Imran Khan, the Consul General of Pakistan, Honorable Aisha Farooqui,
           represented Farrukh via a FEPRA release authorization & once again, wrote a letter to
           USF explaining his loss of immigration status, financial situation & the facts
           surrounding Farrukh’s dismissal from the Statistical Quality Control course. Honorable
           Aisha Farooqui requested USF to review & provide a fair hearing to address students
           concerns & allow him the right to graduation.
       80.Honorable Counsel General’s request was promptly denied by USF in a letter dated
           March 19, 2019. Among other inaccuracies in the letter, USF wrongly & intentionally
           referred to Farrukh as a ‘former student’ while Farrukh was still eligible to apply for
           graduation as active student. (Exhibit K)
       81.In May 2019, Farrukh filed a second complaint with the Florida Board of Governors.
           The Board declined to review the matter & left the matter to the University
           Administration.
       82.Plaintiff is a member of Title VI's protected class because of his racial minority status
           as a Pakistani national.
       83.USF is an educational institution that is covered by Title VI; &, among other things, is
           receiving Federal financial assistance, as defined by Title VI.
       84.Defendants intentionally, verbally, emotionally & physically harassed, created a hostile
           & damaging academic environment, & otherwise discriminated against Plaintiff --
           frequently, severely, & objectively offensively -- because of his race & national origin.



                                                13
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 14 of 28 PageID 186




       85.The multi-year period of racial harassment & other national origin discrimination by
          Defendants was so severe, pervasive, & objectively offensive that it altered conditions
          of Plaintiff’s learning environment, had the effect of unreasonably interfering with his
          education, & created an abusive, intimidating, hostile, & offensive educational
          environment that seriously harmed his psychological well-being.
       86.USF failed to take prompt remedial action despite actual & constructive knowledge of
          the racial harassment, hostile environment, & other racial discrimination against
          Plaintiff.
       87.Farrukh has, on the basis of race & national origin, been excluded from participation in,
          been denied the benefits of, & been subjected to discrimination by Defendants under
          USF's education program.
       88.Defendant USF, through the acts of its employees treated Farrukh with more hostility
          & lack of helpfulness than white American students were subjected by USF.
       89.As a result of Defendants actions as alleged in this Count, Plaintiff has been injured &
          has suffered damages, including pain & suffering, severe emotional distress & mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, academic loss, & economic loss.
       90.Defendant USF’s actions caused Plaintiff to suffer lost wages, benefits & front pay,
          emotional distress, humiliation, shame, loss of self-esteem & dignity, mortification,
          disgrace, embarrassment, loss of enjoyment of life, & mental anguish, & Plaintiff will
          continue to suffer said damages in the future.
       91.Farrukh demands all relief that is just & equitable from USF, including declaratory
          relief, injunctive relief to properly, award him with a bachelors degree in industrial
          engineering, compensatory damages, costs, & attorney fees pursuant to Title VI, 42
          U.S.C. § 2000d.
                  COUNT 2. TITLE VI RETALIATION AGAINST USF ONLY
                                           42 U.S.C. § 2000d
       92.Plaintiff realleges Paragraphs 1 through 18, 19 through 86; &, states additionally or
          alternatively:
       93.Defendants took adverse action against Farrukh because he objected to & complained
          about speech & acts that constitute unlawful racial harassment & other unlawful racial
          discrimination.
       94.Farrukh has been, because of the retaliation, been excluded from participation in, been
          denied the benefits of, & been subjected to discrimination by Defendants under USF's
          education program.
       95.Defendants' retaliation against Farrukh was severe enough to deter a reasonable person
          in his situation from bringing or maintaining complaints, objections, & complaints of
          racial harassment & other racial & national origin discrimination.


                                               14
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 15 of 28 PageID 187




       96.As a result of Defendants' actions as alleged in this Count, Farrukh has been injured &
          has suffered damages, including pain & suffering, severe emotional distress & mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, & economic loss.
       97.Farrukh demands all relief that is just & equitable from USF, including declaratory
          relief, injunctive relief to award him a Bachelors degree in industrial engineering,
          compensatory damages, costs, & attorney fees pursuant to Title VI.
       COUNT 3. FEEA RACIAL DISCRIMINATION IN EDUCATION AGAINST USF
                                   ONLY
          FLORIDA EDUCATIONAL EQUITY ACT, FLORIDA STATUTE § 1000.05
       98.Farrukh realleges Paragraphs 1 through 18, 19 through 81 and states additionally or
          alternatively:
       99.This Court has supplemental jurisdiction of the subject matter of this claim by virtue of
          28 U.S.C. § 1367, as to all claims arising under the laws and Constitution of the State
          of Florida that are so related to the claims of which this Court has original jurisdiction
          and which form part of the same case or controversy.
       100.Farrukh has complied with notice requirements of Florida Statute 768.28.
       101.As a Pakistani national, being a racial minority, Farrukh is a member of the class
          protected under the Florida Educational Equity Act (FEEA), Florida Statute 1000.05.
       102.As a public institution of education receiving federal and State of Florida funds, USF
          is subject to suit under the FEEA.
       103.USF treated Farrukh much worse than it treated similarly situated white students
          because of Farrukh's race, thereby denying him the benefits of and otherwise subjecting
          him to discrimination under USF's Industrial Engineering program and graduation
          activity.
       104.The racial hostility, harassment and other discrimination against Farrukh by the USF
          employees was committed within the course and scope of the employees' duties as
          agents and employees of USF; and, at least in part, was perpetrated in furtherance of
          USF's interests.
       105.As a result of USF's actions as alleged in this Count, Farrukh has been injured and has
          suffered damages, including pain and suffering, severe emotional distress and mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, academic loss, and economic loss.
       106.Farrukh demands all relief that is available under the FEEA from USF, including
          declaratory relief, injunctive relief to properly re-award his Bachelors degree in
          Industrial Engineering, compensatory damages, costs, and attorney fees pursuant to the
          FEEA.




                                                15
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 16 of 28 PageID 188




 COUNT 4- FEEA NATIONAL ORIGIN DISCRIMINATION IN EDUCATION AGAINST
                              USF ONLY
       FLORIDA EDUCATIONAL EQUITY ACT FLORIDA STATUTE § 1000.05
       107.Farrukh realleges Paragraphs 1 through 18,19 through 81 and 99 through 103, and
          states additionally or alternatively:
       108.USF treated Farrukh much worse than it treated similarly situated American students
          and/or students of other national origin because of Farrukh’s national origin, thereby
          denying him the benefits of and otherwise subjecting him to discrimination under USF's
          Industrial engineering program and graduation activity.
       109.This hostility, harassment and other national origin discrimination against Farrukh by
          the USF employees was committed within the course and scope of the employees'
          duties as agents and employees of USF; and, at least in part, was perpetrated in
          furtherance of USF's interests.
       110.As a result of USF's actions as alleged in this Count, Farrukh has been injured and has
          suffered damages, including pain and suffering, severe emotional distress and mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, academic loss, and economic loss.
       111.Farrukh demands all relief that is available under the FEEA from USF, including
          declaratory relief, injunctive relief to award his Bachelors degree in Industrial
          Engineering, compensatory damages, costs, and attorney fees pursuant to the FEEA.
       COUNT 5. FEEA RETALIATION IN EDUCATION AGAINST USF ONLY
       FLORIDA EDUCATIONAL EQUITY ACT FLORIDA STATUTE § 1000.05
       112.Farrukh realleges Paragraphs1 through 18, 19 through 81;99 through 105, 108 through
          110 and, states additionally or alternatively:
       113.Because Farrukh complained of racial discrimination and national origin
          discrimination prohibited under the FEEA and Title VI, USF treated Farrukh much
          worse than it treated similarly situated white students because of Farrukh’s race and/or
          national origin, thereby denying him the benefits of and otherwise subjecting him to
          retaliation under USF's Industrial Engineering program and graduation activity.
       114.The retaliation against Farrukh by the USF employees was committed within the
          course and scope of the employees' duties as agents and employees of USF; and, at
          least in part, was perpetrated in furtherance of USF's interests.
       115.As a result of USF's actions as alleged in this Count, Farrukh has been injured and has
          suffered damages, including pain and suffering, severe emotional distress and mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, academic loss, and economic loss.




                                               16
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 17 of 28 PageID 189




       116.Farrukh demands all relief that is available under the FEEA from USF, including
          declaratory relief, injunctive relief to properly award his Bachelors degree in industrial
          engineering, compensatory damages, costs, and attorney fees pursuant to the FEEA.
                   COUNT 6. RACIAL DISCRIMINATION IN THE MAKING &
          ENFORCEMENT OF CONTRACTS AGAINST INDIVIDUAL DEFENDANTS
                                           ONLY 42 U.S.C. § 1981
       117.Plaintiff realleges Paragraphs 1 through 18, 19 through 81; &, states additionally or
          alternatively:
       118.Farrukh entered into a written contract with USF for an education that implicitly
          includes freedom from severe or pervasive racial harassment, racial hostility, & other
          racial discrimination by USF employees in the terms & conditions of the educational
          environment.
       119.Each of the individual Defendants treated Farrukh much worse than they treated
          similarly situated white American students because of Farrukh’s race & national origin,
          thereby violating his right to make & enforce his USF contract.
       120.Each of the individual Defendants acted under color of state law, & acted willfully,
          wantonly, maliciously, & with deliberate & callous indifference to Farrukh’s federally
          protected rights.
       121.But for the unlawful, false & racially discriminatory actions of the Defendants,
          Plaintiff would not have suffered any injury & would have in his possession his well-
          earned, paid for, unconditional, certified & conferred bachelors degree in industrial
          engineering from the University of South Florida & an ability to maintain a lawful visa
          status to have the opportunity to further his academics and/or have a professional career
          in engineering.
       122.As a result of the individual Defendants' actions as alleged in this Count, Farrukh has
          been injured & has suffered damages, including pain & suffering, severe emotional
          distress & mental anguish, loss of sense of self-efficacy, loss of ability to enjoy life,
          dread, sadness, humiliation, & economic loss.
       123.Farrukh demands all relief that is just & equitable from each individual Defendant,
          jointly & severally, including declaratory relief, injunctive relief to properly award him
          with a bachelors degree in industrial engineering, compensatory damages,
          punitive/exemplary damages, costs, & attorney fees pursuant to 42 U.S.C. § 1988.
    COUNT 7. RACIAL DISCRIMINATION IN PAINS, PENALTIES, & EXACTIONS
          AGAINST INDIVIDUAL DEFENDANTS ONLY 42 U.S.C. § 1981
       124.Plaintiff realleges Paragraphs 1 through 18,19 through 81; &, states additionally or
          alternatively:
       125.Under Section 1981, Farrukh has the right to be subject to punishment, pains, penalties,
          & exactions of every kind like those to which white people are subjected, & to no other.


                                                17
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 18 of 28 PageID 190




       126.Each of the individual Defendants treated Farrukh much worse than they treated
          similarly situated white students because of Farrukh's race &/or national origin, thereby
          subjecting Farrukh to punishment, pains, penalties, & exactions unlike those to which
          USF white students are subjected.
       127.Each individual Defendant acted under color of state law, & acted willfully, wantonly,
          maliciously, & with deliberate & callous indifference to Farrukh’s federally protected
          rights.
       128.But for the unlawful, false & retaliatory actions of the Defendants, Plaintiff would not
          have suffered any injury & would have in his possession his well-earned, paid for,
          unconditional, certified & conferred bachelors degree in industrial engineering from
          the University of South Florida.
       129.As a result of the individual Defendants' actions as alleged in this Count, Farrukh has
          been injured & has suffered damages, including pain & suffering, severe emotional
          distress & mental anguish, loss of sense of self-efficacy, loss of ability to enjoy life,
          dread, sadness, humiliation, & economic loss.
       130.Farrukh demands all relief that is just & equitable from each individual Defendant,
          jointly & severally, including declaratory relief, injunctive relief to properly award him
          with a bachelor’s degree, compensatory damages, punitive/exemplary damages, costs,
          & attorney fees pursuant to 42 U.S.C. § 1988.
                            COUNT 8. AGAINST INDIVIDUAL DEFENDANTS
                  RACIAL & NATIONAL ORIGIN DISCRIMINATION 42 U.S.C 1981
       131.Plaintiff re-alleges paragraphs 1 through 18 & 19 through 81,118 through 122,125
          through 129 as though fully set forth at length herein & states additionally or
          alternatively:
       132.Plaintiff is a Pakistani citizen who is a minority, non-US citizen resident of Tampa,
          Florida.
       133.Verbal comments of defendant Latter reflect her inner bad faith nexus as defendant
          Latter is academic program specialist (IMSE USF) where Farrukh’s academic
          progression is hindered.
       134.On September 10,2014, Defendant Latter, who, at all relevant times, was a USF
          Industrial Management System Engineering Department’s academic program
          specialist acted willfully, wantonly, maliciously, & with deliberate & callous
          indifference to Farrukh’s federally protected rights & reported to USF police
          department for an alleged disturbance complaint against Farrukh, when Farrukh was
          merely patiently waiting in an attempt to secure an appointment with defendant Das.
          At the time Latter reported Farrukh to USFPD, Latter knew that Farrukh was an
          International Student from Pakistan.
       135.Anzalone knew Farrukh was an International student & discriminated against Farrukh
          because of his race &/or national origin by falsely accusing Farrukh of an academic



                                                18
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 19 of 28 PageID 191




          integrity violation that resulted in him failing the course. Anzalone later denied
          accusing Farrukh of cheating in the Statistical Quality Control exam.
       136.Anzalone discriminated against Farrukh because of her animus towards his race &/or
          national origin & elected to not grade Farrukh’s coursework despite Farrukh meeting
          deadlines & completing assigned coursework.
       137.On information & belief, Anzalone granted preferential treatment in course grading to
          at least one Hispanic American student while discriminating against Farrukh because
          of his race &/or national origin. The student who would be named later was granted a
          passing grade even though he lacked the criteria to pass course.
       138.On information & belief, Anzalone granted preferential treatment in course grading to
          at least one White American student while discriminating against Farrukh because of
          his race &/or national origin. The student who would be identified later was acquitted
          from an academic dishonesty charge in the same time frame & situated in a similar
          circumstance as Farrukh.
       139.Reeves discriminated against Farrukh because of his race &/or national origin knowing
          he was the only Pakistani national in the undergraduate class of 2017 & an International
          student by stating & making false accusations in public records & public meeting’s that
          Farrukh has “some gender biases”. Reeves has admitted in public records that these
          views were also shared by another member of the faculty that Reeves did not name.
       140.On two occasions, Reeves & Latter discriminated against Farrukh because of his racial
          minority status &/or national origin knowing he was the only Pakistani national & an
          international student in the undergraduate class of 2017 by having worked in concert
          & denied Farrukh the right to enroll into courses that he needed to stay on track with
          his graduation plan. Reeves & Latter did not deny American students the right to enroll
          into courses in the same way as Farrukh was subjected by them.
       141.On information & belief, Anzalone, Reeves & Das discriminated against Farrukh
          because of his race &/or national origin knowing he was the only Pakistani national in
          the undergraduate class of 2017 & an international student, & acted in concert to
          wrongly, wantonly & maliciously sanction Farrukh with a failing grade in the statistical
          quality control course (ESI4221) during Spring 2017.
       142.Taylor, Schwartz & Hall discriminated against Farrukh because of his race &/or
          national origin & acted in concert to intentionally damage Farrukh by taking benefit of
          having knowledge of him being a racial minority & a foreign national of Pakistani
          descent. No White American student suffered the brunt of this hostility as Farrukh did.
       143. Bloise discriminated against Farrukh because of his race &/or national origin knowing
          he was a foreign national & made degrading comments about Plaintiff in front of
          students & staff to humiliate Plaintiff & denied him access to documentation that he
          had been asked to pick up. No White American student encountered a similar hostile
          behavior by Bloise as Farrukh did.



                                               19
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 20 of 28 PageID 192




       144.Gupta discriminated against Farrukh because of his race &/or national origin knowing
          he was a foreign national & denied Farrukh the opportunity to counter Anzalone’s
          newfound accusation, thereby denying due process rights during the AIRB meeting.
       145.Gupta discriminated against Farrukh because of his race &/or national origin knowing
          he was a foreign national & recommended to Bhanja to dismiss Plaintiff’s appeal
          against being sanctioned a failing grade in the statistical quality control (ESI 4221)
          course taught by Anzalone knowing that Plaintiff was innocent.
       146.Bhanja discriminated against Farrukh because of his race &/or national origin knowing
          he was a foreign national & accepted Gupta’s recommendation & affirmed a false
          failing grade sanction on Plaintiff for the alleged academic dishonesty charge by
          Anzalone.
       147.Horton discriminated against Farrukh because of his race &/or national origin knowing
          that he was a foreign national & denied him the right & freedom to pursue education
          for no reason other than his national origin/race by restricting him from transferring his
          major from Industrial Engineering to Economics, even though Farrukh met the
          requirements to switch majors.
       148.From the Factual Allegations contained herein, Plaintiff is alleging racial animus &
          racially discriminatory, intentional & wrongful actions on the part of each Individual
          Defendants.
       149.Each of the individual Defendants included in this count treated Farrukh much worse
          than they treated similarly situated students of different national origins, races &
          especially White American students because of Farrukh’s race &/or national origin,
          thereby violating his right to make & enforce his USF contract.
       150.Each of the individual Defendants included in this count acted under color of state law,
          & acted willfully, wantonly, maliciously, & with deliberate & callous indifference to
          Plaintiff’s federally protected rights.
       151.Each of the individual Defendants included in this count in discriminating against
          Farrukh because of his Race & National Origin, each of the individual defendants
          included in this count acted willfully, wantonly, maliciously, & with deliberate &
          callous indifference to Plaintiff’s federally protected rights.
       152.The individual Defendants intentionally inflicted personal injury upon Farrukh,
          knowing him to be particularly vulnerable because of his racial & national origin
          minority status at USF, his immigration status as a foreign student, and his previous
          complaints and objections.
       153.Plaintiff has been injured & his injuries would not have occurred but for each
          Defendant’s unlawful conduct.
       154.As a result of the actions of Individual Defendants included in this count, Plaintiff has
          suffered & continues to suffer, past & future monetary losses, including damages in the
          form of lost wages & other benefits, damages to his future career & to his professional
          & personal reputations, humiliation, emotional pain & suffering, mental anguish &


                                                20
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 21 of 28 PageID 193




          stress, loss of enjoyment of life, & other non-pecuniary losses, & Plaintiff will likely
          continue to suffer these losses & impairments in the future.
       155.Farrukh demands all relief that is just & equitable from each individual Defendant,
          jointly & severally, including declaratory relief, injunctive relief to properly adjust his
          grade, reward a bachelors degree in industrial engineering, compensatory damages,
          costs, & attorney fees pursuant to 42 U.S.C. § 1988.
  COUNT 9. RETALIATION AGAINST INDIVIDUAL DEFENDANTS ONLY 42 U.S.C. §
                                 1981
       156.Plaintiff realleges Paragraphs 1 through 18, 19 through 81;118 through 122 &,125
          through 129; and, states additionally or alternatively:
       157.Farrukh is protected against retaliation under Section 1981 for attempting to assert his
          rights protected under Section 1981.
       158.Each individual Defendant retaliated against Farrukh for complaining about or
          objecting to violations by the individual Defendants &/or other USF employees of his
          rights protected under Section 1981.
       159.Each individual Defendant acted under color of state law, & acted willfully, wantonly,
          maliciously, & with deliberate & callous indifference to Farrukh's federally protected
          rights.
       160.The individual Defendants intentionally inflicted personal injury upon Farrukh,
          knowing him to be particularly vulnerable because of his racial & national origin
          minority status at USF, his immigration status as a foreign student, and his previous
          complaints and objections.
       161.But for the unlawful, false & retaliatory actions of the Defendants, Plaintiff would not
          have suffered any injury & would have in his possession his well-earned, paid for,
          unconditional, certified & conferred bachelors degree in industrial engineering from
          the University of South Florida.
       162.As a result of the individual Defendants' actions as alleged in this Count, Farrukh has
          been injured & has suffered damages, including pain & suffering, severe emotional
          distress & mental anguish, loss of sense of self-efficacy, loss of ability to enjoy life,
          dread, sadness, humiliation, & economic loss.
       163.Farrukh demands all relief that is just & equitable from each individual Defendant,
          jointly & severally, including declaratory relief, injunctive relief to properly award him
          with a bachelors degree in industrial engineering, compensatory damages, costs, &
          attorney fees pursuant to 42 U.S.C. § 1988.
                      COUNT 10. DISCRIMINATION & RETALIATION AGAINST
                  INDIVIDUAL DEFENDANTS- 42 U.S. C. SECTION 1983 (“SECTION
                                                      1983)
       164.Farrukh realleges Paragraphs 1 through18, 19 through 85, 118 through 122, 125
          through 129, and 156 through 160; and, states additionally or alternatively:


                                                21
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 22 of 28 PageID 194




       165.Farrukh attended USF for an education that includes freedom from severe or pervasive,
          racial hostility, and other racial and/or national origin discrimination by USF
          employees in the terms and conditions of the educational environment.
       166.Farrukh attended USF for an education that includes freedom from retaliation for his
          complaining about severe or pervasive racial harassment, racial hostility, and other
          racial and/or national origin discrimination by USF employees in the terms and
          conditions of the educational environment.
       167.Under the Fourteenth Amendment of the Constitution of the United States, Farrukh
          has equal rights as people of all nationalities and races to attend USF free of all forms
          of unlawful racial & national origin discrimination.
       168.Under Title VI (42 U.S.C. § 2000d.), Farrukh has the same right as people of all
          nationalities and races to attend USF free of all forms of unlawful racial/national origin
          discrimination and retaliation.
       169.Under 42 U.S.C. § 1981, et seq.), Farrukh has the same right as White American
          students to attend USF free of all forms of unlawful racial and national origin
          discrimination and retaliation.
       170.All individual Defendants treated Farrukh much worse than they treated similarly
          situated White American students because of Farrukh’s race and/or national origin and
          retaliated against him for complaining about such unlawful discrimination.
       171.In violation of 42 U.S.C. § 1983, all individual Defendants' violations of Farrukh's
          constitutional and other federal rights were committed under color of state law.
       172.All of the individual Defendants' violations of Farrukh's rights, as alleged in this Count,
          were committed with callous disregard of his federally protected rights.
       173.As a result of each individual Defendants' actions as alleged in this Count, Farrukh has
          been injured and has suffered damages, including pain and suffering, severe emotional
          distress and mental anguish, loss of sense of self-efficacy, loss of ability to enjoy life,
          dread, sadness, humiliation, and economic loss.
       174.Farrukh demands all relief that is just and equitable from each individual Defendant,
          jointly and severally, including declaratory relief, injunctive relief to properly award
          his Bachelors degree in Industrial Engineering, compensatory damages, punitive
          damages, costs, and attorney fees pursuant to 42 U.S.C. § 1988.
  COUNT 11-DEFAMATION OF CHARACTER, LIBEL & SLANDER BY INDIVIDUAL
                     DEFENDANTS (28 U.S.C § 4101)
       175.Plaintiff re-alleges paragraphs 1 through 18,22 through 23,25,30,32,35,37 through 58,
          and 70 as though the same were set forth at length herein & states additionally or
          alternatively:
       176.Defendant Anzalone intentionally, maliciously, & falsely accused Plaintiff both
          verbally in the presence of third parties & within public records of academic



                                                 22
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 23 of 28 PageID 195




          misconduct & such actions tarnished Plaintiff’s reputation among the USF student
          body.
       177.Defendant Anzalone’s decision to fail Farrukh in Statistical Quality Control course
          became a common topic of discussion among the student body.
       178.Defendant Anzalone’s decision to intentionally, maliciously & falsely failed Farrukh
          in Statistical Quality Control course that became a common topic of discussion among
          the student body.
       179.At the time of her statements and decisions regarding Plaintiff, Defendant Anzalone
          knew that such statements, actions, and decisions concerning Farrukh were incorrect
          and false.
       180.Defendant Reeves stated intentionally, maliciously & falsely in public records &
          openly in at least one meeting with another Faculty member, that Plaintiff was guilty
          of gender bias.
       181.Defendant Reeves further stated intentionally, maliciously & falsely in public records
          that Farrukh had colluded with other students & indicated that Farrukh breached the
          academic integrity of the University.
       182.At the time of his statements, Defendant Reeves knew his statements concerning
          Farrukh were incorrect and false.
       183.Defendant Taylor stated intentionally, maliciously & falsely in public records that
          Farrukh’s behavior during his prior visit was “inappropriate.”
       184.At the time Defendant Taylor made her statements regarding Plaintiff Defendant
          Taylor knew that her statements were incorrect and false.
       185.In 2016, Defendant Bloise wrongfully & unjustifiably derogatorily referred to Farrukh
          as a “special case” in the presence of student body & staff members.
       186.In 2014, Defendant Latter intentionally, maliciously & falsely reported Farrukh to
          USFPD for a disturbance call in the presence of at least one faculty member & a USF
          student.
       187.Further, in 2016, Defendant Latter intentionally made false, degrading & insulting
          comments about Farrukh in front of at least 2 faculty members & members of student
          body.
       188.Defendant Das stated publicly & falsely stated that: “He (Farrukh) had solved
          problems in the back of his formula sheet & he erased the solved the problems.”
       189.At the time of making his statements, Defendant Das knew his statements regarding
          Plaintiff were incorrect & false.
       190.As a proximate result of the defamatory statements, actions & decisions of Defendants
          Plaintiff’s reputation has been & continues to be damaged & disparaged, & Plaintiff’s
          future employability & professional stating have been & continue to be destroyed.
          Plaintiff has been unable to obtain employment in his field, which caused Farrukh both
          monetary damages & emotional distress.
       191.Plaintiff respectfully demands judgment jointly & severally against Defendants listed
          in this count for all relief that is just & equitable.

                                               23
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 24 of 28 PageID 196




                       COUNT 12-NEGLENT RETENTION BY DEFENDANT USF
       192.Plaintiff re-alleges paragraphs 1 through 18 & 19 through 81,87,89,93 through 96 as
          though set forth at length herein & states additionally or alternatively:
       193.Defendant USF neglected in its duty that it owed to plaintiff by denying him the benefit
          of 18 advanced credit hours (3 courses in Mathematics, 2 in Physics & one course in
          Chemistry) that would shorten the length of plaintiff’s undergraduate degree program
          by a full academic year despite plaintiff inquiring & requesting with the USF multiple
          times to see if he qualified for Advanced credit. This caused the plaintiff damages that
          include but are not limited to putting additional time at school but also an estimated
          expense of $10K towards college tuition fees.
       194.In September 2016, Plaintiff shared his concerns regarding Defendant Taylor & the
          International Office staff during an extensive meeting with Roger Brindley, Defendant
          Taylor’s supervisor.
       195.In September 2016, Plaintiff made relayed concerns regarding Defendant Taylor to the
          International Office Staff & to Dr. Jennifer Schneider from the USF Office of Ombuds.
       196.Despite complaints & concerns, Defendant USF failed to take corrective &
          disciplinary action against Taylor & Hall. Instead, Defendants continued adverse
          actions against Plaintiff until Plaintiff was no longer in maintenance of lawful
          immigration status & therefore barred from applying for jobs during & after the
          completion of his studies.
       197.USF, through the actions of its employees provided incorrect & fraudulent tuition
          statements to a collection agency, thereby further wrongfully damaging Plaintiff by
          adding financial liability & causing pain & anguish to Plaintiff.
       198.USF knew or should have known that each of the individual Defendants were inflicting
          racial discrimination, national origin discrimination, retaliation, & severe emotional
          distress on Plaintiff.
       199.USF had a duty to implement existing policies mandating removal or reassignment of
          each of the individual Defendants from positions from which those individuals could
          inflict racial & national origin discrimination, retaliation, & severe emotional distress
          on Plaintiff.
       200.USF negligently failed to perform its duty to remove or reassign each of the individual
          Defendants from positions from which those individuals could inflict racial & national
          origin discrimination, retaliation, & severe emotional distress on Plaintiff.
       201. As a result in failing to perform its duty as alleged in this Count, Plaintiff was injured
          & suffered damages, including pain & suffering, severe emotional distress & mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness
          ,humiliation, loss of an industrial engineering degree & thereby an engineering career,
          economic loss from in excess of $200,000.00 towards his undergraduate degree & an
          inability to obtain employment thereby a loss of future wages.



                                                 24
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 25 of 28 PageID 197




       202.Defendant USF knew or should have known that Plaintiff would suffer injury as a
          result of their failure to exercise reasonable care.
       203.Plaintiff has suffered, & continues to suffer, economic & non-economic losses because
          of the wrongful conduct of the Defendant USF.
       204.As a proximate result of Defendant’s negligence, the Plaintiff has been damaged &
          demands all relief that is just & equitable from USF & it seeks to recover all incidental,
          consequential, actual & exemplary damages should this Court deem the same available
          to Plaintiff in the premises.
            COUNT 13-NEGLIGENT SUPERVISION AGAINST USF ONLY
       205.Plaintiff re-alleges paragraphs 1 through 18 & 19 through 81, 87,89,93 through 96 as
          though set forth at length herein & states additionally or alternatively:
       206.USF knew or should have known that each of the individual Defendants were inflicting
          racial discrimination, national origin discrimination, retaliation, & severe emotional
          distress on Farrukh.
       207.USF had a duty to implement existing policies mandating supervision of each of the
          individual Defendants to prevent them from inflicting racial discrimination, national
          origin discrimination, retaliation, & severe emotional distress on Farrukh.
       208.USF negligently failed to perform its duty to supervise each of the individual
          Defendants from inflicting racial discrimination, national origin discrimination,
          retaliation, & severe emotional distress on Farrukh.
       209.As a result in failing to perform its duty as alleged in this Count, Farrukh was injured
          & suffered damages, including pain & suffering, severe emotional distress & mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, & academic & economic loss.
       210.Farrukh demands all relief that is just & equitable from USF, including declaratory
          relief, injunctive relief to properly award him with a bachelors degree in Industrial
          Engineering, compensatory damages, & costs.
                   COUNT 14-NEGLIGENT TRAINING AGAINST USF ONLY
       211.Plaintiff re-alleges paragraphs 1 through 18 & 19 through 81, 87,89,93 through 96 as
          though set forth at length herein & states additionally or alternatively:
       212.USF knew or should have known that each of the individual Defendants were inflicting
          racial discrimination, National origin discrimination, retaliation, & severe emotional
          distress on Farrukh.
       213.USF had a duty to implement existing policies to train each of the individual
          Defendants to prevent infliction of racial discrimination, national origin discrimination,
          retaliation & severe emotional distress on Farrukh.




                                                25
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 26 of 28 PageID 198




       214.USF negligently failed to perform its duty to train each of the individual Defendants
          to prevent infliction of racial discrimination, national origin discrimination, retaliation,
          & severe emotional distress on Farrukh.
       215.As a result in failing to perform its duty as alleged in this Count, Farrukh was injured
          & suffered damages, including pain & suffering, severe emotional distress & mental
          anguish, loss of sense of self-efficacy, loss of ability to enjoy life, dread, sadness,
          humiliation, & academic & economic loss.
       216.Farrukh demands all relief that is just & equitable from USF, including declaratory
          relief, injunctive relief to properly award him with a bachelors degree in Industrial
          Engineering, compensatory damages, punitive damages & costs.
              COUNT 15- BREACH OF CONTRACT BY DEFENDANT USF
       217.Upon accepting Plaintiff as an enrolled student, Defendant USF entered into a written
          contract with Plaintiff whereby, if Plaintiff successfully completed all course
          requirements in Industrial Engineering, Defendant USF would, in fact, issue an
          Industrial Engineering Degree to Plaintiff
       218.Plaintiff entered into a written contract with Defendant USF that, in exchange for
          successfully completing the requirements of a Degree in Industrial Engineering.
          Despite Plaintiff having fully performed his obligations on said contract, Defendant
          USF now has intentionally & wrongfully refused to perform its obligations under the
          contract with Plaintiff by denying him an Industrial Engineering Degree. This denial is
          based in the racial animus of Defendant USF.
       219.Plaintiff contracted a written agreement with USF for an education that implicitly
          includes freedom from severe or pervasive racial harassment, racial hostility, & other
          racial/national origin discrimination by USF employees in the terms & conditions of
          the educational environment.
       220.Plaintiff relied upon the promises of USF, enrolled as a USF student, paid material
          sums of money for courses & successfully completed all course work required for
          Plaintiff to obtain an Industrial Engineering Degree from Defendant USF & fully
          performed his contract with Defendant USF.
       221.Since 2017, Farrukh has applied for graduation on two occasions (Fall 2017 & Spring
          2018) based upon Plaintiff’s successful completion of all course requirements required.
          The graduation requests were denied by the Department of Industrial & Systems
          Engineering, USF.
       222.Despite the full & good faith performance of all contractual requirements by Plaintiff,
          Defendant has & continues to wrongfully refuse to grant an Industrial Engineering
          Degree to Plaintiff.
       223.In wrongfully refusing to grant Plaintiff the Industrial Engineering Degree that
          Plaintiff has earned, USF has materially breached its contract with Plaintiff.



                                                 26
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 27 of 28 PageID 199




        224.As a direct result of the unilateral breach of contract by USF with Plaintiff, Plaintiff
           has & continues to suffer material monetary damages.
        225.Plaintiff seeks equitable relief and damages including declaratory relief and injunctive
           relief; to properly award a bachelors degree in Industrial Engineering, front pay; lost
           pay and benefits; liquidated damages; compensatory damages; attorneys’ fees, costs
           and expenses; and all other relief this Court deems just and proper.
                                            RELIEF REQUESTED
        226.WHEREFORE, Plaintiff respectfully requests judgement against the Defendants for
           the following: (1) Actual damages;(2) Fees;(3) exemplary damages, as applicable;(5)
           pre-judgement & post judgement interest;(6) court costs;(7) such other & further relief
           in law & in equity as this Court may deem just & proper.
                                              JURY DEMAND
        227.Plaintiff hereby demands a jury trial on all issues that can be submitted to a jury.


                                          VERIFICATION
 Pursuant to Florida Statute, section 92.525 and under penalties of perjury, I declare that I have read
 the foregoing document and the facts stated in it are true and correct.




 Signed and dated this ___5th____day of June 2020, by;




                                                                     __________________________




                                                                              Abdul Rehman Farrukh




                     Respectfully submitted this 5th      day of June 2020
              Abdul Rehman Farrukh

                                                  27
Case 8:20-cv-00073-VMC-TGW Document 25 Filed 06/05/20 Page 28 of 28 PageID 200




           5005 Sunridge Palms Drive,
           Tampa, FL, 33617.
           (813)-470-9676




             .




                                        28
